The majority opinion presents cogent and convincing reasons for the amendment of the statute in question, whereby its provisions with reference to waiver of the restrisction upon the *Page 153 
admission of confidential communications in evidence may be liberalized, in all of which I fully concur.
That, however, is a legislative and not a judicial function. The rigidity of the statutory restriction was clearly pointed out in Swetland v. Miles, 101 Ohio St. 501, 130 N.E. 22, which was decided in 1920; and it was there suggested that the proposed amendment would be a wholesome one and might well be made by the General Assembly. That has not been done. The statute remains unchanged. The provisions of the Workmen's Compensation Law referred to in the majority opinion provide a further cogent argument for modification of the restrictive provisions of the statute. Such amendment, however, is still a function of the General Assembly and not of the court.